COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, O’Brien and Malveaux
PUBLISHED


            Argued at Richmond, Virginia


            JESSE GREGORY EDMOND
                                                                             OPINION BY
            v.     Record No. 0557-15-2                             JUDGE MARY BENNETT MALVEAUX
                                                                            AUGUST 2, 2016
            COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                         Beverly W. Snukals, Judge

                           Jennifer M. Newman (Jennifer M. Newman, P.C., on brief), for
                           appellant.

                           Benjamin H. Katz, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   Jesse Gregory Edmond (appellant) appeals his conviction for murder, in violation of Code

            § 18.2-32, robbery, in violation of Code § 18.2-58, conspiracy to commit robbery, in violation of

            Code §§ 18.2-58, -22, use of a firearm in the commission of a felony, in violation of Code

            § 18.2-53.1, and use of a firearm in commission of a felony, subsequent offense, in violation of

            Code § 18.2-53.1. He argues that the trial court erred when it denied his motion to suppress and

            subsequent motion to reconsider because the officer stopping the vehicle did not have reasonable

            suspicion for the stop. We disagree, and, for the following reasons, affirm the convictions.

                                                   I. BACKGROUND

                    On May 5, 2014, at 3:58 p.m., the City of Richmond Police Department received

            information that a crime was committed at Victoria Jewelers, located at 309 East Broad Street.

            Responding officers found the victim, Muhammad Haroon Baig, deceased with a gunshot wound

            to his head. Detective Michael Gouldman arrived to assist in the investigation. He noted that
roughly half of the merchandise was missing from the display cases, the office in the back of the

store had been “ransacked,” and the DVR recording system had been pulled out and smashed.

The store’s owner confirmed that much of his merchandise was missing, as well as some cash

that had been located below the register. The owner told police that he last spoke with Baig by

phone at 2:44 p.m. that afternoon.

       Earlier that day, at approximately 12:30 p.m., Detective Christopher Henry of the

Henrico Police Department received a report of a suspicious situation at a Citizen and Farmers

Bank located in Henrico County. Once Henry arrived at the bank, a teller told him that she had

observed a suspicious situation with a man and woman. The couple entered the bank together.

The woman initially went to a teller’s station near the witness while the man stayed at a table in

the center of the bank lobby. This station was experiencing computer issues. The woman was

redirected to the witness’ teller station, and the man joined her there. The two spoke quietly with

each other while at the teller station. The woman appeared to be wearing a wig and was holding

a piece of paper that the teller believed was “some sort of a note.” When the bank teller asked

the two individuals how she could help them, the man asked for change for a dollar. The teller

told him that if he needed change, he could go to the convenience store across the street. The

man and woman then left the bank. Surveillance footage from the bank captured the incident

and the individuals involved.

       When the individuals left the bank, another teller went outside and saw them enter a blue

Dodge Durango SUV with the Virginia license plate “VAR-5735.” The Durango’s hazard lights

were on, and it was parked on the grass shoulder of the street where the bank was located.

       Detective Henry learned that the Durango was registered to Auto Plus Used Car Sales.

After speaking with an Auto Plus manager, he learned that the Durango had been leased on May

1, 2014. The manager told Henry that the vehicle was equipped with a GPS tracking device, and

                                               -2-
he obtained the Durango’s GPS location for the detective. At approximately 2:30 p.m. on May

5, the Durango was on North Third Street, just north of Broad Street, in the City of Richmond.

       Later that day, Henry saw a news story about the incident at Victoria Jewelers. Due to

the proximity of the Durango to the jewelry store shortly before the robbery occurred, he

contacted Detective Gouldman and gave him the information he had about the incident at the

Citizen and Farmers Bank.

       The next day, May 6, 2014, Henry contacted the manager of Auto Plus and received an

updated GPS location for the Durango, which placed it in Roanoke Rapids, North Carolina.

Henry provided this information to Gouldman. He also provided Gouldman with surveillance

footage of the man and woman from the bank incident. Gouldman noted the distinctive

appearance of the individuals in the video: the woman was wearing a sweater that had “bold

up-and-down” stripes, boots, and a wig, while the man was wearing a green and white striped

shirt. He also noticed that the woman appeared to be wearing glasses when she entered the bank,

but that at some point she took them off and the man put them on.

       That same day, May 6, the Richmond Police Department contacted the U.S. Marshal’s

fugitive unit for assistance in locating the Durango. Deputy Marshal Bryan Konig, supervisor of

the U.S. Marshal’s Violent Fugitive Task Force in North Carolina, was contacted just prior to

lunchtime and asked to locate a 2002 blue Dodge Durango “that was involved in a series of

criminal activities that occurred on May the 5th in various areas of Eastern Virginia.” While on

the way to Roanoke Rapids, he spoke with an officer from that jurisdiction who told him that he

had successfully located the vehicle in response to a request by the Henrico County Police

Department.1 Detective Gouldman personally contacted Konig during this period. In their initial


       1
         Detective Henry had also contacted the U.S. Marshal Service on May 6 and requested
assistance in locating the vehicle. He relayed the information regarding the Citizen and Farmers

                                              -3-
conversation, Gouldman told Konig that he did not have anything to directly connect the vehicle

to the jewelry store incident. Gouldman did tell Konig that the criminal activity in Virginia

involved an attempted bank robbery, a convenience store robbery,2 and a robbery and homicide

at a jewelry store.

        Shortly after arriving in Roanoke Rapids, Konig located the vehicle and began

surveillance. The Durango made several stops at local restaurants and stores. Throughout these

stops, Konig frequently updated Detective Gouldman on the movements of the vehicle and its

occupants.

        Later on May 6, Gouldman obtained surveillance footage from the Richmond

Times-Dispatch building from May 5, the date of the robbery/homicide. The building had a

movable security camera on the corner of Grace Street, which had a view of Broad Street and

North Third Street, and also showed the entrance to an alleyway located between Grace Street

and Broad Street. The back door of Victoria Jewelers opened into this alley. The only way to

exit the alley was through North Third Street. The surveillance video, which had a time stamp of

2:52 p.m., showed four individuals, three men and one woman, coming out of the alley carrying

several large items, bags, and boxes. The individuals then loaded the items into a dark-colored

Dodge Durango and proceeded south on Third Street towards Franklin Street. Of the four

individuals, Gouldman could describe two men only as “wearing dark clothing.” However, the

woman and other man “match[ed] the clothing descriptions to a tee exactly as the two

individuals that were seen in the . . . [b]ank video.” He noted that the man was wearing “the

Bank and Victoria Jewelers incidents and asked them to visually verify that the vehicle was in
Roanoke Rapids. He requested the same verification from the Roanoke Rapids Police
Department. Detective Henry did not have any direct contact with Deputy Marshal Konig during
these communications.
        2
         The convenience store robbery occurred in Chesterfield County. Detective Gouldman
was later unable to connect it to the other incidents that occurred on May 5, 2014.

                                               -4-
green-and-white plaid shirt” and that the woman was wearing the “boldly striped sweater and

boots.”

          After reviewing this video, Gouldman called Deputy Marshal Konig at around 5:00 p.m.

and told him about the additional surveillance footage. He told Konig that he wanted to have the

vehicle stopped in order to identify the occupants, but he did not want anyone arrested at that

time. Konig told Gouldman that one of the vehicle’s tail lights was out.3 Gouldman decided to

ask local law enforcement to stop the vehicle. Gouldman directed Konig to have the local

agency conduct the stop so as not to alert the occupants that the U.S. Marshal Service was

involved. At the time, Konig believed that a broken tail light was a traffic infraction under North

Carolina law. Konig asked Officer Kristopher Jordan of the Roanoke Rapids Police Department

to stop the vehicle without alerting the occupants of the Marshal Service’s involvement. Konig

advised Jordan that two brake lights were not functioning and that the vehicle was “involved in

criminal activity in Eastern Virginia.” At the time of the stop, Officer Jordan knew that a broken

tail light was not an infraction under North Carolina law, and made the stop solely to identify the

occupants for Konig.4

          Once the Durango was stopped, Officer Jordan relayed the occupants’ information to

Konig, who then provided the same information to Detective Gouldman. From Konig,

Gouldman learned the identities of the occupants of the Durango: appellant, Anthony Lenard,

Jermeaka Gorham, and Tiandra Gregory.




          3
         In Gouldman’s report of the incident, he wrote that the vehicle was stopped because it
had “a tail light out for defective equipment.” The report also stated that “Gouldman advised
Konig there was no probable cause to arrest at that time” for the Virginia crimes.
          4
        At the suppression hearing, the prosecution conceded that at the time of the traffic stop,
there was no broken tail light infraction under North Carolina law.

                                               -5-
        After obtaining DMV photos of all four individuals, Gouldman identified Lenard and

Gorham as the two persons involved in the Henrico County bank incident. Gouldman obtained

warrants to arrest Lenard and Gorham for conspiracy to commit murder. Lenard was already

under arrest from the traffic stop for an outstanding grand larceny warrant. Once Gorham was

arrested, she made a statement to a Roanoke Rapids officer: “Why are you only arresting me?

You just looked the killer in the eyes and let him walk away.” Based on that statement,

Gouldman obtained a warrant for appellant for conspiracy to commit murder.

       On October 31, 2014, appellant filed a motion to suppress the evidence, alleging it was

obtained during the course of an illegal seizure under the Fourth Amendment. At the hearing on

the motion to suppress, held December 2, 2014, the Commonwealth argued that the seizure was

valid, relying on the collective knowledge doctrine. The trial court found that the collective

knowledge doctrine applied and denied the motion to suppress.

       On February 4, 2015, appellant was found guilty by a jury of murder, robbery, conspiracy

to commit robbery, use of a firearm in the commission of a felony, and use of a firearm in the

commission of a felony, subsequent offense. On March 17, 2015, appellant filed a motion to

reconsider denial of the motion to suppress. The trial court denied appellant’s motion to

reconsider.

                                  II. STANDARD OF REVIEW

       When challenging the denial of a motion to suppress evidence on appeal, the defendant

bears the burden of establishing that reversible error occurred. Glenn v. Commonwealth, 275
Va. 123, 130, 654 S.E.2d 910, 913 (2008). The determination of whether reasonable suspicion

exists “involve[s] questions of both law and fact” and consequently is reviewed de novo on

appeal. McGee v. Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997) (en banc).

In conducting this review, the Court is “bound by the trial court’s findings of historical fact

                                                -6-
unless ‘plainly wrong’ or without evidence to support them[,] and we give due weight to the

inferences drawn from those facts by resident judges and local law enforcement officers.” Id. at

198, 487 S.E.2d at 261.

       The Fourth Amendment to the United States Constitution provides that “[t]he right of the

people to be secure in their persons . . . against unreasonable searches and seizures[] shall not be

violated.” U.S. Const. amend. IV. “[W]hen the police stop a motor vehicle and detain an

occupant, this constitutes a seizure of the person for Fourth Amendment purposes.” Logan v.

Commonwealth, 19 Va. App. 437, 441, 452 S.E.2d 364, 367 (1994) (en banc) (quoting

Zimmerman v. Commonwealth, 234 Va. 609, 611, 363 S.E.2d 708, 709 (1988)). “In order to

justify an investigatory stop of a vehicle, the officer must have some reasonable, articulable

suspicion that the vehicle or its occupants are involved in, or have recently been involved in,

some form of criminal activity.” Id. “A reasonable suspicion is more than an ‘unparticularized

suspicion or “hunch.”’” Bass v. Commonwealth, 259 Va. 470, 475, 525 S.E.2d 921, 923 (2000)

(quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)). “However, it is something less than probable

cause.” Jackson v. Commonwealth, 267 Va. 666, 673, 594 S.E.2d 595, 598 (2004). We “must

consider the totality of the circumstances in determining whether a police officer had a

particularized and objective basis for suspecting that a person stopped may be involved in

criminal activity.” Bass, 259 Va. at 475, 525 S.E.2d at 924.

                                         III. ANALYSIS

       On appeal, appellant claims Deputy Marshal Konig did not have a reasonable, articulable

suspicion that criminal activity was afoot inside the Durango at the time of the stop. He further

asserts that any knowledge Konig possessed of any criminal activity was speculative and not

communicated to Officer Jordan, who stopped the Durango. Further, appellant argues that law

enforcement only learned the identity of the occupants as a result of the illegal stop, and

                                                -7-
therefore, under Zimmerman, 234 Va. 609, 363 S.E.2d 708, appellant’s identity should be

suppressed. Contrary to appellant’s assertions, we find that Officer Jordan, under the collective

knowledge doctrine, lawfully stopped the vehicle in which appellant was riding.

                    A. Collective Knowledge Doctrine: Origins and Adoption

       The collective knowledge doctrine was discussed in dicta in the United States Supreme

Court’s decision in Whiteley v. Warden, 401 U.S. 560, 568 (1971). In Whiteley, a county

sheriff, acting on an informer’s tip, issued an arrest warrant for two suspects based on “nothing

more than the [sheriff’s] conclusion that the individuals named therein perpetrated the offense

described in the complaint.” Id. at 565. A radio bulletin was issued on a state-wide police

network with a description of the suspects and the crime allegedly committed. The bulletin

further indicated that arrest warrants for both individuals had been issued. An officer in another

county, relying on this bulletin, arrested the two men.

       The Court first reviewed the warrant for probable cause and found it lacking. However,

in support of upholding the arrests, the state argued that the police relied on the radio bulletin for

the arrest, not the issuing officer’s unnamed informant, and thus the arrest was proper. While the

Court did not find this argument persuasive, it did note that,

               [w]e do not, of course, question that the Laramie police were
               entitled to act on the strength of the radio bulletin. Certainly police
               officers called upon to aid other officers in executing arrest
               warrants are entitled to assume that the officers requesting aid
               offered the magistrate the information requisite to support an
               independent judicial assessment of probable cause. Where,
               however, the contrary turns out to be true, an otherwise illegal
               arrest cannot be insulated from challenge by the decision of the
               instigating officer to rely on fellow officers to make the arrest.

Id. at 568. Thus, the court indicated that an officer could stop an individual based upon probable

cause determinations made by other law enforcement agencies.




                                                 -8-
        The Supreme Court further developed this principle in the context of reasonable

suspicion in United States v. Hensley, 469 U.S. 221 (1985). In Hensley, the police interviewed

an informant who told them that the defendant had driven the getaway car during an armed

robbery. A “wanted flyer” was then issued, and an officer from another jurisdiction stopped the

defendant based upon this flyer. The Supreme Court first determined that the officer who issued

the “wanted flyer” possessed a reasonable suspicion that defendant was involved in an armed

robbery. It then upheld the evidence seized during the Terry stop5 even though the arresting

officer relying on the flyer did not know the factual basis of suspicion, because the “police who

issued the flyer or bulletin possessed a reasonable suspicion justifying a stop.” Id. at 233. The

Court in Hensley reasoned that “if a flyer or bulletin has been issued on the basis of articulable

facts supporting a reasonable suspicion that the wanted person has committed an offense, then

reliance on that flyer or bulletin justifies a stop.” Id. at 232.

        The Court further noted that

                 Whiteley supports the proposition that, when evidence is
                 uncovered during a search incident to an arrest in reliance merely
                 on a flyer or bulletin, its admissibility turns on whether the officers
                 who issued the flyer possessed probable cause to make the arrest.
                 It does not turn on whether those relying on the flyer were
                 themselves aware of the specific facts which led their colleagues to
                 seek their assistance.

Id. at 231. The Court acknowledged that in the modern era, with increased mobility of criminal

suspects and their ability to flee across jurisdictional boarders, law enforcement’s reliance on

these bulletins allows them to act promptly. Id. For these reasons, the Court found that the “rule

is a matter of common sense.” Id. Thus, the Whiteley and Hensley decisions support the

premise that where an officer’s action is directed by another officer, that action is proper as long



        5
            See Terry v. Ohio, 392 U.S. 1 (1968).

                                                  -9-
as the directing officer has the requisite knowledge to justify the action under the appropriate

legal standard.

        Many federal circuit courts have addressed the collective knowledge doctrine and its

rationale, including the United States Court of Appeals for the Fourth Circuit in United States v.

Massenburg, 654 F.3d 480 (4th Cir. 2011).6 In Massenburg, two officers responded to an

anonymous tip about shots having been fired in a high crime area. They encountered four men,

including the defendant. The officers asked the individuals if they would consent to be searched.

Two of the men complied voluntarily, but Massenburg did not. Instead of agreeing to be

searched, he stated that he did not need to be searched, then “air-patted himself down . . . trying

to show he didn’t have anything.” Id. at 483. One officer nevertheless frisked him involuntarily,

and recovered a gun and a small amount of marijuana. The second officer testified that prior to

the frisk he observed what he believed to be a small bulge in Massenburg’s jacket, but he did not

communicate this to the officer who conducted the frisk.

        In Massenburg, the government argued that, under the collective knowledge doctrine, the

non-frisking officer’s uncommunicated observation of a bulge in defendant’s jacket could be

imputed to the frisking officer and thus serve as a basis for reasonable suspicion to conduct the

pat down. The Fourth Circuit rejected this expansive interpretation of the doctrine. It explained

the doctrine, “as enunciated by the Supreme Court, holds that when an officer acts on an

instruction from another officer, the act is justified if the instructing officer had sufficient

information to justify taking such action herself; in this very limited sense, the instructing

officer’s knowledge is imputed to the acting officer.” Id. at 492. The court in Massenburg

rejected the government’s argument that the uncommunicated knowledge of the two officers


        6
         See also United States v. Patiutka, 804 F.3d 684 (4th Cir. 2015). We recognize that
cases decided by the Fourth Circuit are persuasive and not binding upon this Court.

                                                 - 10 -
could be aggregated, stating that, “the collective-knowledge doctrine simply directs us to

substitute the knowledge of the instructing officer or officers for the knowledge of the acting

officer; it does not permit us to aggregate bits and pieces of information from among myriad

officers, nor does it apply outside the context of communicated alerts or instructions.” Id. at 493.

       Although this Court has not previously adopted the collective knowledge doctrine,7 we

find that the principle derived from Whiteley, Hensley, and Massenburg—that an officer is

justified in acting upon an instruction from another officer if the instructing officer had sufficient

information to justify taking such action himself—is applicable in this case.8 We find that this

principle both protects the Fourth Amendment privacy interest and recognizes important

modern-day law enforcement realities. “The Fourth Amendment rights of the defendant are

adequately protected by the requirement that the officers issuing the order or request have an

adequate basis for doing so, such that if they were present at the scene, they could justifiably stop

or arrest the suspect.” United States v. Nafzger, 974 F.2d 906, 911 (7th Cir. 1992). Thus, “[b]y

imputing the investigating officer’s suspicions onto the responding officer, without requiring the

responding officer to independently weigh the reasonable suspicion analysis, the collective

knowledge doctrine ‘preserves the propriety of the stop’ and avoids crippling restrictions on our

law enforcement.” United States v. Lyons, 687 F.3d 754, 766 (6th Cir. 2012) (quoting United

States v. Ibarra-Sanchez, 199 F.3d 753, 760 (5th Cir. 1999)).


       7
        This Court first addressed the collective knowledge doctrine in White v.
Commonwealth, 24 Va. App. 234, 481 S.E.2d 486, aff’d en banc on other grounds, 25 Va. App.
662, 492 S.E.2d 451 (1997).
       8
         Our Supreme Court has recognized the principle from Henlsey and applied it in the
context of imputed knowledge in Commonwealth v. Smith, 281 Va. 582, 709 S.E.2d 139 (2011).
In Smith, the Court held that Hensley permitted the imputation to frisking officers of the
knowledge of officers who entered information into a police database, where the information
indicated the suspect was “probably armed and a narcotics seller/user.” Id. at 591-92, 709 S.E.2d
at 143.

                                                - 11 -
                               B. Collective Knowledge Doctrine: Application

           Applying the collective knowledge doctrine to the instant matter, there are two crucial

questions we must address. First, did the officer directing the stop have the requisite legal

knowledge to stop the Durango? And, second, who was the instructing officer? Here, we find

that Detective Gouldman possessed the reasonable articulable suspicion to effect the stop.

Further, contrary to appellant’s assertion, we find that Detective Gouldman was the instructing

officer.

           We first address the facts supporting reasonable suspicion for the stop. Detective

Gouldman, through his investigation, developed information placing the Durango in the area of

Victoria Jewelers at the time of the robbery and homicide. Detective Henry of the Henrico

Police Department informed Gouldman that the Durango was in the vicinity of the crime scene at

2:30 p.m. See Wells v. Commonwealth, 6 Va. App. 541, 552, 371 S.E.2d 19, 25 (1988)

(“Proximity to the scene of a recently committed crime is another factor which police may

consider in determining whether to engage in a Terry stop.”). From the Richmond

Times-Dispatch surveillance video, Detective Gouldman was able to match by their clothing two

individuals from both the incident at Citizen and Farmers Bank and the alley between Grace and

Broad Streets, behind Victoria Jewelers. The surveillance footage, with a time stamp of

2:52 p.m., showed these individuals and two men in dark clothing loading large items, bags, and

boxes into a Dodge Durango. The store’s owner stated he last spoke with the decedent employee

at 2:44 p.m. It was not until all of these facts were known to Gouldman that he requested the

stop of the Dodge Durango.9 Here, Gouldman possessed more than an “unparticularized


           9
          At trial, Gouldman noted that in a previous conversation with Konig on the day of the
stop, he told Konig that he did not have information linking the vehicle to the robbery and
homicide. This conversation occurred before the discovery of the Richmond Times-Dispatch


                                                 - 12 -
suspicion or hunch” of possible criminal activity. Based on the totality of the circumstances, we

hold that Gouldman possessed a reasonable, articulable suspicion that the vehicle and/or its

occupants were involved in, or had recently been involved in, criminal activity.

       We now address the second question, the identity of the instructing officer. While

appellant does not contest that Gouldman had reasonable suspicion for the stop, he argues that

the stop was invalid because Konig was the instructing officer and did not have the information

necessary for a finding of reasonable suspicion.10 However, we find that Konig was little more

than a conduit or “go between” transmitting information to the Roanoke Rapids police to effect

the stop. Detective Gouldman was the instructing officer in this case. Gouldman requested that

Konig ask local law enforcement to stop the Durango and identify the occupants. Like the

officer who issued the flyer in Hensley, Gouldman was the officer who initially developed the

reasonable suspicion for the stop. Therefore, it is Gouldman’s knowledge that the Court must

examine to determine whether the requisite knowledge for reasonable suspicion existed at the

time of the stop.11 As discussed above, we find that Gouldman possessed the required

knowledge.




surveillance video. Until that time, Konig had been watching the occupants and the SUV, but
had not engaged any of them or impeded the travel of the Durango.
       10
          On appeal, the Commonwealth argued that all the relevant information regarding
reasonable suspicion that Gouldman had was communicated to Konig, who was the instructing
officer. Therefore, Konig possessed reasonable articulable suspicion sufficient to stop the
vehicle. While the Commonwealth’s argument is persuasive, because we find that Gouldman
was the instructing officer, we need not address whether Konig had the necessary information to
provide him with reasonable suspicion for the stop.
       11
          Appellant argues that Officer Jordan’s knowledge of some criminal activity alone was
insufficient to effect the stop. We agree. However, Officer Jordan only stopped the Durango
upon the request of Konig, who was following Gouldman’s request. Jordan was nothing more
than the officer relying on the instructing officer’s request to stop the vehicle.


                                              - 13 -
        Appellant also argues that the facts in this case constitute an improper aggregation of

knowledge as disavowed by the Fourth Circuit in Massenburg. This argument is unpersuasive.

Massenburg specifically held that uncommunicated aggregation of knowledge between officers

in an effort to create reasonable articulable suspicion violates the Fourth Amendment. Here,

there was simply no aggregation of information at all. Gouldman possessed all of the

information necessary to create reasonable suspicion. There was no additional information from

Konig or Jordan that added more facts to the reasonable suspicion analysis. As there was no

aggregation of information, either communicated or not, the stop of the vehicle clearly did not

violate Massenburg.

       The facts of this case fall squarely in line with the Supreme Court’s collective knowledge

reasoning in Whiteley and its progeny. We hold that the collective knowledge doctrine is

applicable in this matter and therefore the stop did not violate the Fourth Amendment.12

                                       III. CONCLUSION

       For the reasons above, we hold that the trial court did not err in denying appellant’s

motion to suppress. Accordingly, we affirm the trial court’s judgment.

                                                                                           Affirmed.




       12
         In light of this ruling, we do not address appellant’s argument that his identity should
have been suppressed due to the illegal stop of the vehicle.

                                               - 14 -